Edwards Wildman Palmer LLP 525 Okeechobee Boulevard, Suite 1600 West Palm Beach, FL33401 December 7, 2011 VIA EDGAR Mr. Jeffrey Riedler Assistant Director Division of Corporations Finance United States Securities & Exchange Commission treet, N.E. Washington, DC20549-0405 Re: Soligenix, Inc. Form 10-K Filed March 30, 2011 SEC File No. 000-16929 Dear Mr. Riedler: On behalf of our client, Soligenix, Inc. (the “Company”), we hereby advise you that it is the Company’s intention to respond to your December 5, 2011 letter by no later than December 29, 2011.If the staff has any questions regarding this letter, please do not hesitate to contact me at 561-820-0212. Sincerely, /s/ Leslie J. Croland Leslie J. Croland LJC
